 

 

ASSIGNMENT AND ASSUMPTION OF RIGHTS UNDER
SHOPPING CENTER PURCHASE AGREEMENT

For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, PHILLIPS EDISON GROUP LLC, an Ohio limited liability company
(“Assignor”), hereby assigns, transfers and sets over to BUTLER CREEK STATION
LLC, a Delaware limited liability company (“Assignee”), all of Assignor’s right,
title, and interest as Purchaser to acquire the land and improvements known as
Butler Creek Shopping Center located in Acworth, Georgia (the “Center’) from
Equity One (Southeast Portfolio) Inc. pursuant to a certain Shopping Centers
Purchase and Sale Agreement dated as of November 30, 2012, as amended (the
“Agreement”) with Equity One (Southeast Portfolio) Inc., a Georgia corporation,
Equity One (Florida Portfolio), Inc., a Florida corporation and Equity One,
Inc., a Maryland corporation (individually and collectively referred to as
“Seller”), as Seller, with respect to, among other properties, the Center, such
assignment to include a prorated portion of the Deposit (as defined in the
Agreement) made by Assignor (such prorata portion to be determined based upon
the percentage of the allocable portion of the purchase price in the Agreement
relating to the Center as against the aggregate purchase price thereunder).

Dated:  January 15, 2013

PHILLIPS EDISON GROUP, LLC,

an Ohio limited liability company

 

 

By:     PHILLIPS EDISON LIMITED

PARTNERSHIP,

           a Delaware limited partnership,

           Managing Member

 

By:     PHILLIPS EDISON & COMPANY, INC.,

           a Maryland corporation, General Partner

 

 

By:__ /s/ Robert F. Myers_____________________

           Robert F. Myers, Chief Operating Officer

The undersigned, Assignee, hereby accepts the foregoing assignment and hereby
assumes and agrees to perform all of Assignor’s obligations under the Agreement
and hereby releases, indemnifies and holds Assignor harmless from any loss,
cost, liability or expense which may be suffered by Assignor in connection with
such Agreement, except for any such loss, cost, liability or expense resulting
from the acts of Assignor in connection with the Agreement taken prior to the
date of this Assignment without the applicable authorization or consent of the
undersigned.

Dated:  January 15, 2013

 

BUTLER CREEK STATION LLC,

A Delaware limited liability company

 

By:         /s/ John B. Bessey___________________

               John B. Bessey, Vice President

 

1

 

--------------------------------------------------------------------------------

 

 

Schedule to Exhibit 10.30

 

Substantially Similar Assignment and Assumption of Rights under Shopping Center

Purchase Agreements Omitted

 

Property

 

Assignee

 

 

 

The Shops at Westridge

 

Westridge Station LLC

 

 

 

Mableton Crossing

 

Mableton Crossing Station LLC

 

 

 

Hamilton Ridge

 

Hamilton Ridge Station LLC

 

 

 

Grassland Crossing

 

Grassland Crossing Station LLC

 

 

 

Fairview Oaks

 

Fairview Oaks Station LLC

 

 

 

Macland Pointe

 

Macland Pointe Station LLC

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 